DETAILED ACTION

This office action is in regards to a 371 application filed March 18, 2020 claiming priority to PCT/JP2018/034956 filed September 21, 2018 and to foreign application JP2017-187498 filed September 28, 2017.   Claims 4-5 have been amended. Claims 1-5 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  In line 27, the phrase “… or a liner or branched alkyl …” may be suggested to read “… or a linear or branched alkyl …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, lines 14-16, 18-23, and 25-28, the phrases within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-5 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masami (JP2008-094922A – machine translation) as evidenced by Chen et al. (US 2007/0298251 A1).
Masami discloses a resin molded article obtained by covering the outer periphery of an inner layer obtained by molding a resin composition (P) with an outer layer comprising a resin composition (Q) that contains, relative to 100 parts by mass of a thermoplastic resin (B), 20-140 parts by mass of a phosphate compound (p) comprising: (p1) a phosphate compound represented by general formula (1):

    PNG
    media_image1.png
    140
    495
    media_image1.png
    Greyscale

wherein n is 1 to 100, X1 is (R1R2N(CH2)mNR3R4, R1-R4 are H atom or a linear or branched alkyl group having 1 to 5 carbons, m is 1 to10, 0<p≤n+2, 0<q≤n+2, 0,p+q≤n+2, Y is NH3 or triazine derivative represented by general formula (2):

    PNG
    media_image2.png
    160
    347
    media_image2.png
    Greyscale

wherein Z1 and Z2 is -NR5R6, a hydroxy group, linear or branch alkyl or alkoxy group having 1-10 carbons, R5 and R6 are hydrogen, a linear or branched alkyl group having 1 to 6 carbons; or (p2) a combination of phosphate compounds respectively represented by general formulae (3) and (4) :

    PNG
    media_image3.png
    151
    487
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    492
    media_image4.png
    Greyscale
[Claim 1; 0009-0013]
Masami discloses that titanium oxide, silicone compounds, etc., can be used as a flame retarding agent and a filler; that the silicone compounds not only impart and improve flame retardancy but also control adhesive force between a conductor and an insulator (the covering layer containing the aforementioned resin composition (Q)) in an electric wire or cord, and impart lubricity in a cable to achieve an effect of decreasing external damage, and that specific examples of the silicone compounds are commercially available products such as "SFR-100" (by GE) and "CF- 9150" (by Toray Dow Silicone Co.). Masami  discloses that when silicone compounds are contained, the amount is preferably 0.5-5 parts by mass relative to 100 parts by mass of the thermoplastic resin (A), and that, at an amount less than 0.5 parts by mass, there is no substantial effect on the flame retardancy and lubricity, and at an amount more than 5 parts by mass, appearance of the electric wire, cord, or cable may be degraded, and the mass producibility may be degraded in some cases due to a decreased extrusion molding speed [0041 ].
Masami discloses in the examples, the use of "FP- 2100J (by Adeka Corporation)" (phosphate 1) and a mixture of melamine pyrophosphate and piperazine pyrophosphate (phosphates 2 and 3) as the phosphate compounds, and titanium oxide (in particular, example 5). Since the aforementioned "SFR-100" is "characterized as a silanol- or trimethylsilyl-terminated polymethylsiloxane and is a liquid mixture comprising about 60-80 wt% of a difunctional polydimethylsiloxane having a number-average molecular weight of about 90,000 and 20-40 wt% of a polymethylsilyl silicate resin having monofunctional (i.e. SiO2) repeating units in an average ratio of about 0.8-1:1, and having a number-average molecular weight of about 2,500" (Chen et al. [0041]), "SFR-100" is considered to correspond to the non-crosslinked silicone raw rubber having a specified molecular weight in the invention of the present application. Therefore, Masami discloses above, the polyolefin resin, the first (poly)phosphate compound, the second (poly)phosphate compound, the non-crosslinked silicone raw rubber having a specified molecular weight, and the inorganic ultraviolet ray blocking agent in claim 1 of the present application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763